                Case 2:19-cr-00159-MCE Document 133 Filed 03/17/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00159-MCE
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           ORDER
14   TIMOTHY CHARLES WILSON,                              DATE: March 25, 2021
                                                          TIME: 10:00 a.m.
15                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          This case is set for a status hearing on March 25, 2021. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California “until further notice.”

19 Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C.

20 § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial
21 emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
        1
22 2021. This and previous General Orders, as well as the declarations of judicial emergency, were entered

23 to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00159-MCE Document 133 Filed 03/17/21 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00159-MCE Document 133 Filed 03/17/21 Page 3 of 5


 1 for the hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status hearing on March 25, 2021.

 7          2.     By this stipulation, the defendant now moves to continue this hearing to April 29, 2021

 8 and to exclude time between March 25, 2021, and April 29, 2021, under 18 U.S.C. § 3161(h)(7)(A),

 9 B(iv) [Local Code T4].
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)      The government has represented that the discovery associated with this case

12          exceeds 100 gigabytes, including multiple investigative reports, hundreds of surveillance

13          pictures, recorded statements of the defendants, jail calls, vehicle tracking data, approximately 15

14          forensic cellular phone extractions. Additionally, much of this discovery is in Spanish and other

15          languages. All of this discovery has been either produced directly to counsel and/or made

16          available for inspection and copying.

17                 b)      Counsel for Mr. Wilson desires additional time to gather medical history

18          documents, continue her investigation, interview witnesses, consult with her client, review the

19          discovery, discuss potential resolutions with her client, and otherwise prepare for trial.

20                 c)      Counsel for Mr. Wilson believes that failure to grant the above-requested

21          continuance would deny her the reasonable time necessary for effective preparation, taking into

22          account the exercise of due diligence.

23                 d)      The government does not object to the continuance.

24                 e)      In addition to the public health concerns cited by the General Orders and

25          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

26          ends-of-justice delay is particularly apt in this case because the hearing involves individuals with

27          high-risk factors such as age and medical conditions.

28                 f)      Based on the above-stated findings, the ends of justice served by continuing the

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:19-cr-00159-MCE Document 133 Filed 03/17/21 Page 4 of 5


 1           case as requested outweigh the interest of the public and the defendant in a trial within the

 2           original date prescribed by the Speedy Trial Act.

 3                  g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4           et seq., within which trial must commence, the time period of March 25, 2021 to April 29, 2021,

 5           inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 6           because it results from a continuance granted by the Court at defendant’s request on the basis of

 7           the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 8           of the public and the defendant in a speedy trial.

 9 //
10

11 //

12

13 //

14

15 //

16

17 //

18

19 //

20
21 //

22

23 //

24

25 //

26
27 //

28

        STIPULATION REGARDING EXCLUDABLE TIME              4
30      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00159-MCE Document 133 Filed 03/17/21 Page 5 of 5


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6   Dated: March 16, 2021                                   PHILLIP A. TALBERT
                                                             Acting United States Attorney
 7

 8                                                           /s/ ADRIAN T. KINSELLA
                                                             ADRIAN T. KINSELLA
 9                                                           Assistant United States Attorney
10

11   Dated: March 16, 2021                                   /s/ SHARI RUSK
                                                             SHARI RUSK
12
                                                             Counsel for Defendant
13                                                           TIMOTHY CHARLES WILSON
                                                             (as authorized on March 16, 2021)
14

15

16

17

18                                                   ORDER
19          IT IS SO ORDERED.
20 Dated: March 17, 2021
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
